EXHIBIT 10.5

 

THIRD AMENDED AND RESTATED

 

RIGHT OF FIRST OFFER AGREEMENT

 

THIS THIRD AMENDED AND RESTATED RIGHT OF FIRST OFFER AGREEMENT (this
“Agreement”) is made and entered into as of the 31st day of August, 2018 (the
“Effective Date”), by and between NRG ENERGY, INC., a Delaware corporation
(“NRG”), and NRG YIELD, INC., a Delaware corporation  (“Yield”).  NRG and Yield
are sometimes referred to herein individually as a “Party” and collectively as
the “Parties.”

 

RECITALS:

 

WHEREAS, Yield expects to increase its cash available for distribution and
dividend per share by acquiring additional assets, including assets acquired
from NRG;

 

WHEREAS, in connection with the formation of Yield, NRG granted Yield an
exclusive right of first offer to acquire certain assets owned by NRG and
certain of its Affiliates (as hereinafter defined) pursuant to that certain
Right of First Offer Agreement, dated July 22, 2013, by and between NRG and
Yield (“2013 ROFO Agreement”);

 

WHEREAS, the 2013 ROFO Agreement was subsequently amended and restated by that
certain Amended and Restated Right of First Offer Agreement dated March 12,
2015, by and between NRG and Yield (“2015 ROFO Agreement”) and that certain
Second Amended and Restated Right of First Offer Agreement, dated February 24,
2017, by and between NRG and Yield (“2017 ROFO Agreement”); and

 

WHEREAS, the Parties desire to amend and restate the 2017 ROFO Agreement to
address changes to the assets owned by NRG in connection with NRG’s sale of
substantially all of its renewables platform.

 

NOW, THEREFORE, in consideration of the mutual covenants set forth in this
Agreement and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, NRG and Yield hereby agree as
follows:

 

ARTICLE I.

 

DEFINITIONS

 

Section 1.1                                    Definitions.  In addition to the
terms defined above in the introduction and Recitals to this Agreement, the
following terms when used in this Agreement shall have the meanings set forth in
this Section 1.1.

 

“Affiliate” means, with respect to the Person in question, any other Person
that, directly or indirectly, Controls, is Controlled by or is under common
Control with, such Person.

 

“Agua Caliente” consists of (i) 100% of the membership interests in Agua
Caliente Borrower 1 LLC, which in turn owns; (ii) 35% of the membership
interests in Solar Holdings,

 

1

--------------------------------------------------------------------------------


 

which in turn owns; (iii) 100% of the membership interests in Agua Caliente
Solar Holdings LLC, which in turn owns; (iv) 100% of the membership interests in
Agua Caliente Solar LLC.

 

“Applicable Law” means all statutes, laws, common law, rules, regulations,
ordinances, codes or other legal requirements of any Governmental Authority or
quasi-governmental agencies or entities, and any judgment, injunction, order,
directive, decree or other judicial or regulatory requirement of any court or
Governmental Authority of competent jurisdiction affecting or relating to the
Person or property in question.

 

“Business Day” means any day other than Saturday, Sunday or any federal legal
holiday.

 

“CAFD” means Yield’s cash available for distribution as calculated in accordance
with the accounting policies and procedures used for the calculation of cash
available for distribution in Yield’s most recent quarterly financial filings
with the U.S. Securities and Exchange Commission.

 

“Common Stock” means the shares of Class C common stock of Yield.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of the Person in question,
whether by the ownership of voting securities, contract or otherwise.

 

“Governmental Authority” means any federal, state or local government or
political subdivision thereof, including any agency or entity exercising
executive, legislative, judicial, regulatory or administrative governmental
powers or functions, in each case to the extent the same has jurisdiction over
the Person or property in question.

 

“Losses” means, with respect to the Person in question, any actual liabilities,
damages (but expressly excluding consequential damages and punitive damages),
losses, costs or expenses, including reasonable attorneys’ fees and expenses and
court costs, incurred by such Person, as a result of the act, omission or
occurrence in question.

 

“Negotiation Period” has the meaning set forth in Section 2.2.

 

“Notice” has the meaning set forth in Section 5.1.

 

“NRG Confidential Information” has the meaning set forth in Section 4.1.

 

“NRG Indemnitees” means NRG and its Affiliates, and each of their respective
shareholders, members, partners, trustees, beneficiaries, directors, officers,
employees, attorneys, accountants, consultants and agents, and the successors,
assigns, legal representatives, heirs, devisees and donees of each of the
foregoing.

 

“NRG ROFO Asset” has the meaning set forth in Section 2.1.

 

“Person” means any natural person, corporation, general or limited partnership,
limited liability company, association, joint venture, trust, estate,
Governmental Authority or other legal entity, in each case whether in its own or
a representative capacity.

 

2

--------------------------------------------------------------------------------


 

“Project CAFD Yield” means the average projected annual CAFD for the NRG ROFO
Asset for the 5 year period commencing after the acquisition date of such asset
divided by the proposed purchase price (excluding the assumption of any project
level debt or other financings) for the NRG ROFO Asset.

 

“Required Securities Disclosure” has the meaning set forth in Section 4.1.

 

“ROFO Termination Date” has the meaning set forth in Section 2.3.

 

“Solar Holdings” means AC Solar Holdings LLC, a Delaware limited liability
company.

 

“Subsidiary” means any corporation, limited liability company, general
partnership or limited partnership Controlled by Yield.

 

“Term” has the meaning set forth in Section 3.1.

 

“Third Party” means any Person other than a Party or an Affiliate of a Party.

 

“Trading Day” means a day on which the principal Trading Market is open for
trading.

 

“Trading Market” means any of the following markets or exchanges on which the
Common Stock is listed or quoted for trading on the date in question: the New
York Stock Exchange, the Nasdaq Capital Market, the Nasdaq Global Market or the
Nasdaq Global Select Market (or any successors to any of the foregoing).

 

“Transaction Notice” has the meaning set forth in Section 2.2.

 

“Transfer” means, other than in connection with any granting of liens permitted
under any indebtedness of the NRG ROFO Asset or any disposition of assets
resulting from the enforcement of such liens, any assignment, sale, offer to
sell, pledge, mortgage, hypothecation, encumbrance, disposition of or any other
like transfer or encumbering (whether with or without consideration, directly or
indirectly, voluntarily or involuntarily or by operation of law or otherwise);
provided, that this definition shall not include any (i) merger with or into, or
sale of all or substantially all of NRG’s assets to, an unaffiliated
third-party, so long as following the consummation of such merger or sale, NRG
maintains Control over the NRG ROFO Asset and the terms of any such merger or
sale will not limit, delay or hinder the ability of Yield or any of its
Subsidiaries to acquire the NRG ROFO Asset from NRG in accordance with the terms
of this Agreement when NRG elects to sell, transfer or otherwise dispose of the
NRG ROFO Asset, or (ii) internal restructuring involving the NRG ROFO Asset, so
long as the terms of any such restructuring will not limit, delay or hinder the
ability of Yield or any of its Subsidiaries to acquire the NRG ROFO Asset from
NRG in accordance with the terms of this Agreement when NRG elects to sell,
transfer or otherwise dispose of the NRG ROFO Asset.

 

“VWAP” means, for any date, the price determined by the first of the following
clauses that applies: (a) if the Common Stock is then listed or quoted on a
Trading Market, the daily volume weighted average price of the Common Stock for
such date (or the nearest preceding date) on the Trading Market on which the
Common Stock is then listed or quoted as reported by Bloomberg L.P. (based on a
Trading Day from 9:30 a.m. (New York City time) to 4:02 p.m. (New

 

3

--------------------------------------------------------------------------------


 

York City time)), (b) if the Common Stock is not then listed or quoted for
trading on any Trading Market and if prices for the Common Stock are then
reported on the OTC Bulletin Board or in the “Pink Sheets” published by OTC
Markets Group, Inc. (or a similar organization or agency succeeding to its
functions of reporting prices), the most recent bid price per share of the
Common Stock so reported, or (c) in all other cases, the fair market value of a
share of Common Stock as determined by an independent appraiser mutually
selected in good faith by NRG and Yield.

 

“Yield’s CAFD Yield” means Yield’s CAFD guidance as provided to the financial
community divided by Yield’s Equity Market Capitalization.

 

“Yield’s Equity Market Capitalization” means the product of the number of shares
of Yield outstanding as of the Transaction Notice date multiplied by the VWAP
for the 60 Trading Days prior to the Transaction Notice.

 

ARTICLE II.

 

RIGHT OF FIRST OFFER ON THE NRG ROFO ASSET

 

Section 2.1                                    NRG ROFO Asset.

 

(a)                                 During the Term, NRG hereby grants to Yield
and its Subsidiaries a right of first offer on any proposed Transfer of Agua
Caliente (or any portion thereof) (an “NRG ROFO Asset”).

 

(b)                                 NRG shall offer the NRG ROFO Asset to Yield
and its Subsidiaries no later than June 30, 2019.

 

Section 2.2                                    Notice of Transaction Related to
the NRG ROFO Asset and Negotiation of Definitive Terms for Transaction.  NRG
must deliver a written notice to Yield no later than forty-five (45) days prior
to engaging in any negotiation regarding any proposed Transfer of the NRG ROFO
Asset (or any portion thereof), setting forth in reasonable detail the material
terms and conditions of its offer of the NRG ROFO Asset to Yield (such offer
notice, a “Transaction Notice”).  The Transaction Notice must include a price
for the NRG ROFO Asset that results in a Project CAFD Yield for such asset of at
least two hundred and seventy-five (275) basis points over Yield’s CAFD Yield
(the “Minimum Spread”); provided, that (a) if the Minimum Spread results in such
asset’s Project CAFD Yield exceeding eleven percent (11%), the price for the NRG
ROFO Asset in the Transaction Notice shall equate to a Project CAFD Yield of
eleven percent (11%), and (b) if the Minimum Spread results in such asset’s
Project CAFD Yield to be less than nine and one-half percent (9.5%), the price
for the NRG ROFO Asset in the Transaction Notice shall equate to a Project CAFD
Yield of nine and one-half percent (9.5%) (the “Prescribed Price”); provided,
further, that NRG shall promptly provide Yield all materials and information in
connection therewith that are reasonably necessary for Yield to confirm the
validity of the terms, including price and spread to CAFD yield, in such
Transaction Notice.  If NRG delivers a Transaction Notice to Yield, and Yield
offers to purchase the NRG ROFO Asset at the Prescribed Price, then NRG and
Yield shall enter into a definitive agreement for the Transfer of the NRG ROFO
Asset to Yield or any of its Subsidiaries at the Prescribed Price and such other
customary and reasonable terms

 

4

--------------------------------------------------------------------------------


 

to be agreed by NRG and Yield.  If, within sixty (60) calendar days after the
delivery of such Transaction Notice (the “Negotiation Period”), Yield has not
offered to purchase the NRG ROFO Asset at the Prescribed Price, NRG will be able
to Transfer the NRG ROFO Asset to a Third Party (or enter into a definitive
agreement to undertake such transaction with a Third Party) in accordance with
the terms of Section 2.3.

 

Section 2.3                                    Negotiations with Third Parties. 
Neither NRG nor any of its representatives, agents or Affiliates shall solicit
offers from, or negotiate or enter into any agreement with, any Third Party for
the Transfer of the NRG ROFO Asset (or any portion thereof) until the expiration
of the Negotiation Period related to the NRG ROFO Asset and the proposed
Transfer (the “ROFO Termination Date”).  If Yield does not agree to purchase the
NRG ROFO Asset from NRG at the Prescribed Price during the Negotiation Period,
then (a) NRG shall have the absolute right to solicit offers from, negotiate
with, and enter into agreements with, any Third Party to Transfer the NRG ROFO
Asset on any terms agreed to by NRG and such Third Party, and (b) NRG shall have
no further obligation to negotiate with Yield regarding, or offer Yield the
opportunity to acquire any interest in, the NRG ROFO Asset and this Agreement
shall expire and be of no further force and effect with respect to the NRG ROFO
Asset.

 

ARTICLE III.

 

TERM; TERMINATION RIGHTS

 

Section 3.1                                    Term.  Unless earlier terminated
in accordance with this Article III, the term of this Agreement (the “Term”)
shall commence on the Effective Date and shall continue in effect until the
earlier of (a) the fifth (5th) anniversary of the Effective Date, (b) the
consummation of NRG’s sale of Agua Caliente and (c) the ROFO Termination Date,
at which time this Agreement shall terminate and the Parties shall have no
further rights or obligations under this Agreement, except those that expressly
survive the termination of this Agreement; provided, that in the event the Term
ends during any Negotiation Period, then the Term shall extend, and this
Agreement shall remain in full force and effect, until the expiration of such
Negotiation Period.

 

Section 3.2                                    Termination Rights.  NRG or
Yield, as the case may be, shall have the right to terminate this Agreement,
with written notice to the other Party, if the other Party materially breaches
or defaults in the performance of its obligations under this Agreement or under
any transaction agreement entered into by the Parties in connection with the NRG
ROFO Asset, and such breach or default is continuing for thirty (30) days after
such breaching Party has been given a written notice specifying such default or
breach and requiring it to be remedied and stating that such notice is a “Notice
of Default” hereunder. Upon any such termination the Parties shall have no
further rights or obligations under this Agreement, except those that expressly
survive the termination of this Agreement.

 

ARTICLE IV.

 

CONFIDENTIALITY

 

Section 4.1                                    NRG Confidential Information. 
Yield shall keep confidential and not make any public announcement or disclose
to any Person any terms of any other documents, materials,

 

5

--------------------------------------------------------------------------------


 

data or other information with respect to the NRG ROFO Asset which is not
generally known to the public (the “NRG Confidential Information”); provided,
however, that NRG Confidential Information shall not include (a) the terms and
conditions of this Agreement or (b) information that becomes available to Yield
on a non-confidential basis from a source other than the NRG, its Affiliates or
their directors, officers or employees, provided, that, to Yield’s knowledge,
such source was not prohibited from disclosing such information to Yield by any
legal, contractual or fiduciary duty.  Notwithstanding the foregoing, Yield
shall be permitted to (A) disclose any NRG Confidential Information to the
extent required by court order or under Applicable Law, (B) make a public
announcement regarding such matters (1) as agreed to in writing by NRG or (2) as
required by the provisions of any securities laws or the requirements of any
exchange on which Yield securities may be listed (a “Required Securities
Disclosure”), or (C) disclose any NRG Confidential Information to any Person on
a “need-to-know” basis, such as its shareholders, partners, members, trustees,
beneficiaries, directors, officers, employees, attorneys, consultants, lenders
or other advisors; provided, however, that, other than in connection with a
Required Securities Disclosure, Yield shall (x) advise such Person of the
confidential nature of such NRG Confidential Information, and (y) instruct such
Person to keep the NRG Confidential Information confidential pursuant to the
terms hereof.  Yield shall indemnify and hold harmless the NRG Indemnitees for
any Losses incurred by any of the NRG Indemnitees for a breach or default of
Yield’s obligations under this Section 4.1.  This Section 4.1 shall survive the
termination of this Agreement.  If Yield purchases the NRG ROFO Asset pursuant
to the terms of this Agreement, the confidentiality obligations of Yield with
respect to the NRG ROFO Asset shall terminate upon the consummation of such
purchase except as otherwise provided in the applicable transaction
documentation.

 

ARTICLE V.

 

MISCELLANEOUS PROVISIONS

 

Section 5.1                                    Notices

 

(a)                                 Method of Delivery.  All notices, requests,
demands and other communications (each, a “Notice”) required to be provided to
the other Party pursuant to this Agreement shall be in writing and shall be
delivered (i) in person, (ii) by certified U.S. mail, with postage prepaid and
return receipt requested, (iii) by overnight courier service, (iv) by facsimile
transmittal or (v) by email (which requires an acknowledgement by the
recipient), provided, that in the case of clauses (iv) and (v), a verification
copy is sent on the same day by any of the methods set forth in clauses (i),
(ii) and (iii), to the other Party to this Agreement at the following address,
facsimile number or email address (or to such other address, facsimile number or
email address as NRG or Yield may designate from time to time pursuant to this
Section 5.1):

 

If to NRG:

 

NRG Energy, Inc.
804 Carnegie Center 
Princeton, New Jersey 08540
Attention: General Counsel
Facsimile No.: (609) 524-4501

 

6

--------------------------------------------------------------------------------


 

With a copy to:

 

Jones Day
51 Louisiana Avenue, NW
Washington, DC 20001
Attn: Gerald P. Farano
Fax: (202) 626-1700

 

If to Yield:

 

NRG Yield, Inc.
804 Carnegie Center
Princeton, New Jersey 08540
Attention: General Counsel

 

With a copy to:

 

Crowell & Moring LLP
1001 Pennsylvania Avenue, N.W.
Washington, D.C. 20004-2595
Attn: Patrick W. Lynch
Fax: (202) 628-5116

 

(b)                                 Receipt of Notices.  All Notices sent by the
Parties under this Agreement shall be deemed to have been received by the Party
to whom such Notice is sent (i) in the case of delivery by hand, when delivered;
(ii) in the case of delivery by first class certified mail, receipt requested,
five (5) Business Days after being deposited in the mail, (iii) in the case of
overnight courier service guaranteeing next day delivery, on the next Business
Day after timely delivery to the courier (iv) in the case of facsimile, on
acknowledgement of the addressee’s facsimile receiving equipment if received
prior to 5 p.m., recipient’s time, on the Business Day of such transmittal, or
on the next Business Day if received later than 5 p.m., recipient’s time or
(v) in the case of an email, which requires an acknowledgement of receipt to be
sent to the sender, at the time such acknowledgement is received by the sender
if received prior to 5 p.m., recipient’s time, on the Business Day of such
transmittal, or on the next Business Day if received later than 5 p.m.,
recipient’s time.  If any Party attempts to deliver Notice and such recipient
Party refuses delivery of such Notice or such recipient Party is no longer at
such address, facsimile number or email address, and such recipient Party failed
to provide the sending Party with its current address, facsimile number or email
address pursuant to this Section 5.1, then such Notice shall be deemed to have
been received by the recipient Party upon the sending Party’s attempted
delivery.

 

(c)                                  Change of Address.  NRG and Yield and their
respective counsel shall have the right to change their respective address,
facsimile number and/or email address for the purposes of this Section 5.1 by
providing a Notice of such change in address, facsimile number and/or email
address as required under this Section 5.1.

 

Section 5.2                                    Time is of the Essence.  Time is
of the essence of this Agreement; provided, however, that notwithstanding
anything to the contrary in this Agreement, if the time period for the
performance of any covenant or obligation, satisfaction of any condition or
delivery of any

 

7

--------------------------------------------------------------------------------


 

notice or item required under this Agreement shall expire on a day other than a
Business Day, such time period shall be extended automatically to the next
Business Day.

 

Section 5.3                                    Assignment.  Neither Party shall
assign this Agreement or any interest therein to any Person, without the prior
written consent of the other Party, which consent may be withheld in such
Party’s sole discretion.

 

Section 5.4                                    Successors and Assigns.  This
Agreement shall be binding upon and inure to the benefit of NRG and Yield and
their respective successors and permitted assigns.

 

Section 5.5                                    Third Party Beneficiaries.  This
Agreement shall not confer any rights or remedies on any Person other than
(i) the Parties and their respective successors and permitted assigns, and
(ii) the NRG Indemnitees to the extent such NRG Indemnitees are expressly
granted certain rights of indemnification in this Agreement.

 

Section 5.6                                    Other Activities.  No Party shall
be prohibited from engaging in or holding an interest in any other business
ventures of any kind or description, or any responsibility to account to the
other for the income or profits of any such enterprises or have this Agreement
be deemed to constitute any agreement not to compete. This Agreement shall not
be deemed to create a partnership, joint venture, association or any other
similar relationship between the Parties.

 

Section 5.7                                    Governing Law.

 

(a)                                 This Agreement and the transactions
contemplated hereby shall be governed by the laws of the State of Delaware,
without giving effect to any principles regarding conflict of laws.  Any
litigation or other court proceeding with respect to any matter arising from or
in connection with this Agreement shall be conducted in the courts of record in
the State of Delaware of the United States District Court for the District of
Delaware, and NRG and Yield hereby submit to jurisdiction and consent to venue
in such courts.

 

(b)                                 NRG and Yield hereby waive their right to a
trial by jury in any litigation or other court proceeding by either Party
against the other Party with respect to any matter arising from or in connection
with this Agreement or the transactions contemplated hereby.

 

(c)                                  If any litigation or other court action,
arbitration or similar adjudicatory proceeding is sought, taken, instituted or
brought by NRG or Yield to enforce its rights under this Agreement, all fees,
costs and expenses, including, without limitation, reasonable attorneys fees and
court costs, of the prevailing Party in such action, suit or proceeding shall be
borne by the Party against whose interest the judgment or decision is rendered.

 

(d)                                 The Parties agree that irreparable damage
would occur in the event that any of the provisions of this Agreement and the
transactions contemplated hereby were not performed in accordance with their
specific terms or were otherwise breached. It is accordingly agreed that the
Parties shall be entitled to an injunction or injunctions to prevent breaches of
this Agreement and the transactions contemplated hereby and to enforce
specifically the terms and provisions of this Agreement and the transactions
contemplated hereby in the courts of Delaware, this being in addition to any
other remedy to which such Party is entitled at law or in equity.

 

8

--------------------------------------------------------------------------------


 

Section 5.8                                    Rules of Construction.  The
following rules shall apply to the construction and interpretation of this
Agreement:

 

(a)                                 Singular words shall connote the plural as
well as the singular, and plural words shall connote the singular as well as the
plural, and the masculine shall include the feminine and the neuter.

 

(b)                                 All references in this Agreement to
particular articles, sections, subsections or clauses (whether in upper or lower
case) are references to articles, sections, subsections or clauses of this
Agreement.  All references in this Agreement to particular exhibits or schedules
(whether in upper or lower case) are references to the exhibits and schedules
attached to this Agreement, unless otherwise expressly stated or clearly
apparent from the context of such reference.

 

(c)                                  The headings contained herein are solely
for convenience of reference and shall not constitute a part of this Agreement
nor shall they affect its meaning, construction or effect.

 

(d)                                 Each Party and its counsel have reviewed and
revised (or requested revisions of) this Agreement and have participated in the
preparation of this Agreement, and therefore any usual rules of construction
requiring that ambiguities are to be resolved against any Party shall not be
applicable in the construction and interpretation of this Agreement or any
exhibits hereto.

 

(e)                                  The terms “hereby,” “hereof,” “hereto,”
“herein,” “hereunder” and any similar terms shall refer to this Agreement, and
not solely to the provision in which such term is used.

 

(f)                                   The terms “include,” “including” and
similar terms shall be construed as if followed by the phrase “without
limitation.”

 

(g)                                  The term “sole discretion” with respect to
any determination to be made by a Party under this Agreement shall mean the sole
and absolute discretion of such Party, without regard to any standard of
reasonableness or other standard by which the determination of such Party might
be challenged.

 

Section 5.9                                    Severability.  If any term or
provision of this Agreement is held to be or rendered invalid or unenforceable
at any time in any jurisdiction, such term or provision shall not affect the
validity or enforceability of any other terms or provisions of this Agreement,
or the validity or enforceability of such affected terms or provisions at any
other time or in any other jurisdiction.

 

Section 5.10                             Recitals, Exhibits and Schedules.  The
recitals to this Agreement, and all exhibits and schedules referred to in this
Agreement are incorporated herein by such reference and made a part of this
Agreement.  Any matter disclosed in any schedule to this Agreement shall be
deemed to be incorporated in all other schedules to this Agreement.

 

Section 5.11                             Entire Agreement.  This Agreement sets
forth the entire understanding and agreement of the Parties hereto, and shall
supersede any other agreements and understandings

 

9

--------------------------------------------------------------------------------


 

(written or oral) between NRG and Yield on or prior to the date of this
Agreement with respect to the matters contemplated in this Agreement.

 

Section 5.12                             Amendments to Agreement.  No amendment,
supplement or other modification to any terms of this Agreement shall be valid
unless in writing and executed and delivered by NRG and Yield.

 

Section 5.13                             Facsimile; Counterparts.  NRG and Yield
may deliver executed signature pages to this Agreement by facsimile or
electronic transmission to the other Party, which facsimile or electronic copy
shall be deemed to be an original executed signature page; provided, however,
that such Party shall deliver an original signature page to the other Party
promptly thereafter.  This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original and all of which
counterparts together shall constitute one agreement with the same effect as if
the Parties had signed the same signature page.

 

[Signature Page Follows]

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, NRG and Yield each have caused this Agreement to be executed
and delivered in their names by their respective duly authorized officers or
representatives as of the date first above written.

 

 

NRG:

 

 

 

 

 

NRG ENERGY, INC.,

 

a Delaware Corporation

 

 

 

 

 

 

 

 

 

By:

/s/ Gaetan Frotte

 

 

Name:

Gaetan Frotte

 

 

Title:

Senior Vice President & Treasurer

 

 

 

 

 

 

 

 

 

YIELD:

 

 

 

 

 

NRG YIELD, INC.,

 

a Delaware Corporation

 

 

 

 

 

 

 

 

 

By:

/s/ Chad Plotkin

 

 

Name:

Chad Plotkin

 

 

Title:

Senior Vice President and CFO

 

[Signature Page to Third Amended and Restated ROFO Agreement]

 

--------------------------------------------------------------------------------